Exhibit 99.2 Supplemental Analyst Package Fourth Quarter 2009 Earnings Call February 17, 2010 Table of Contents Financial Highlights 1 Consolidated Balance Sheets2 Consolidated Statements of Operations3 Consolidated Statements of Funds from Operations4 Wholly-owned Property Results of Operations 5 Seasonality of Operations 6 Capital Structure7 Portfolio Overview8 2010/2011 Leasing Status - Summary9 2010/2011 Leasing Status - By Property10 Owned Development Update13 Third-party Development Update14 Management Services Update15 Investor Information16 Financial Highlights(dollars in thousands, except per share data)20092008$ Change% Change20092008$ Change% Change82,761$ 77,435$ 5,326$
